DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 – 14, and 16 – 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sharma et al (US Patent Application Publication 2017/0094565). Hereinafter Sharma.

Regarding claim 1, Sharma discloses a method performed by one or more components a cellular communication network to establish a voice communication session between an originating device and a terminating device, the method comprising: 
the MO UE transmit SIP invite to the eNB, paragraph [0075]); 
in response to the SIP INVITE message, sending an acknowledgement to the originating device (the eNB forwards the SIP 200 OK to the MO UE, paragraph [0075]); 
in further response to the SIP INVITE message, preparing first wireless communication resources of a packet-switched communication network for a dedicated bearer with the terminating device (the eNB forwards the SIP invite to the LTE-RAN to forward the SIP invite to the MT UE, where the MT UE respond and accept the invite for the VoLTE call, paragraph [0075]; the MT UE is preparing the first wireless communication with a packet-switched network with the LTE-RAN); 
in response to the acknowledgement, attempting to prepare second wireless communication resources of the packet-switched communication network for a dedicated bearer with the originating device (the eNB performs resource check to determine whether there are sufficient resources to provide the dedicated bearer after forwarding the SIP 200 OK to the MO UE, paragraph [0075]); 
detecting a failure of preparing the second wireless communication resources of the packet-switched communication network (the eNB determines that there are insufficient resources to provide the dedicated bearer, paragraphs [0075], [0076]); and 
in response to detecting the failure of preparing the second wireless communication resources of the packet-switched communication network, initiating a handover of the voice communication session to a circuit-switched communication network (the eNB forwards the event measurement report to the LTE-RAN, which then forwards the report to the core network to cause a connection change such that the MO UE is changed to a circuit switched connectivity by sending a connection update to the legacy RAN, paragraphs [0075], [0076]).

Regarding claim 2, Sharma discloses the method of claim 1, wherein initiating the handover comprises initiating a Single Radio Voice Call Continuity (SRVCC) handover (the eNB forwards the event measurement report to the LTE-RAN, which then forwards the report to the core network to cause a connection change such that the MO UE is changed to a circuit switched connectivity by sending a connection update to the legacy RAN, where the MO UE creates an SRVCC connection for a circuit switched call, paragraphs [0075], [0076]).

Regarding claim 3, Sharma discloses the method of claim 1, wherein detecting the failure to reserve the second wireless communication resources comprises detecting a failure to receive a response from an Evolved Node B (eNB) base station of the packet-switched communication network (the eNB performs a resource check to determine that there are insufficient resources to provide the dedicated bearer, and the eNB transmits a SIP 503 to the MO UE, paragraph [0075]; SIP 503 is response code for service unavailable).

Regarding claim 4, Sharma discloses the method of claim 1, wherein detecting the failure to reserve the second wireless communication resources comprises detecting a resource limitation of an Evolved Node B (eNB) base station of the packet-switched communication network (the eNB performs a resource check to determine that there are insufficient resources to provide the dedicated bearer, paragraph [0075]; the eNB has insufficient resources (i.e. limited resource)).

Regarding claim 5, Sharma discloses the method of claim 1, wherein the circuit-switched communication network comprises a 2nd-Generation (2G) or 3rd-Generation (3G) cellular communication system (legacy RAN includes those networks that are generally labeled as 2G and/or 3G networks that include circuit switched voice calls and packet switched data operations, paragraph [0021]).

Regarding claim 6, Sharma discloses the method of claim 1, wherein the packet-switched communication network is a Long-Term Evolution (LTE) network (the eNB forwards the SIP invite to the LTE-RAN, paragraph [0075]).

Regarding claim 7, Sharma discloses a method performed by a cellular communication network to establish a voice communication session between an originating device and a terminating device, the method comprising: 
receiving a first request from the originating device to initiate a voice communication session (the MO UE transmit SIP invite to the eNB, paragraph [0075]; the first request is a SIP invite request message to initiate voice communication session); 
sending a second request to the terminating device to initiate the voice communication session (the LTE-RAN sends the SIP invite to the MT UE, where the MT UE respond and accept the invite for the VoLTE call, paragraph [0075]; the second request is the SIP invite message transmitted from the LTE-RAN to initiate voice communication session); 
the eNB performs resource check to determine whether there are sufficient resources to provide the dedicated bearer after forwarding the SIP 200 OK to the MO UE, paragraph [0075]); 
detecting a failure of preparing the resources of the packet-switched communication network (the eNB determines that there are insufficient resources to provide the dedicated bearer, paragraphs [0075], [0076]); and 
in response to detecting the failure of preparing the resources of the packet-switched communication network, initiating a handover of the voice communication session to a circuit-switched communication network (the eNB forwards the event measurement report to the LTE-RAN, which then forwards the report to the core network to cause a connection change such that the MO UE is changed to a circuit switched connectivity by sending a connection update to the legacy RAN, paragraphs [0075], [0076]).

Regarding claim 8, Sharma discloses the method of claim 7, wherein initiating the handover comprises initiating a Single Radio Voice Call Continuity (SRVCC) handover to the circuit-switched communication network (the eNB forwards the event measurement report to the LTE-RAN, which then forwards the report to the core network to cause a connection change such that the MO UE is changed to a circuit switched connectivity by sending a connection update to the legacy RAN, where the MO UE creates an SRVCC connection for a circuit switched call, paragraphs [0075], [0076]).

Regarding claim 9, Sharma discloses the method of claim 7, wherein detecting the failure of preparing the resources of the packet-switched communication network comprises failing to receive a response from a radio access network base station of the packet-switched communication network (the eNB performs a resource check to determine that there are insufficient resources to provide the dedicated bearer, and the eNB transmits a SIP 503 to the MO UE, paragraph [0075]; SIP 503 is response code for service unavailable, and the message is the response sent from the eNB (i.e. RAN BS)).

Regarding claim 10, Sharma discloses the method of claim 7, wherein detecting the failure of preparing the resources of the packet-switched communication network comprises detecting a resource limitation of a radio access network base station of the packet-switched communication network (the eNB performs a resource check to determine that there are insufficient resources to provide the dedicated bearer, paragraph [0075]; the eNB (i.e. RAN BS) has insufficient resources (i.e. limited resource)).

Regarding claim 11, Sharma discloses the method of claim 7, wherein the circuit-switched communication network comprises a 2nd-Generation (2G) or 3rd-Generation (3G) cellular communication system (legacy RAN includes those networks that are generally labeled as 2G and/or 3G networks that include circuit switched voice calls and packet switched data operations, paragraph [0021]).

Regarding claim 12, Sharma discloses the method of claim 7, wherein the packet-switched communication network comprises a Long-Term Evolution (LTE) network (the eNB forwards the SIP invite to the LTE-RAN, paragraph [0075]).

Regarding claim 13, Sharma discloses a system, comprising: 
one or more processors (the eNB includes a processor, paragraphs [0039], [0040]); and 
one or more non-transitory computer-readable media storing computer-executable instructions that, when executed by the one or more processors (the eNB includes a processor and a memory arrangement, where the program containing lines of code stored on a non-transitory computer readable storage medium that, when compiled, may be executed on a processor or microprocessor, paragraphs [0039], [0040], [0084]), cause the system to perform actions comprising: 
receiving a first request from an originating cellular communication device to initiate a voice communication session (the MO UE transmit SIP invite to the eNB, paragraph [0075]; the first request is a SIP invite request message to initiate voice communication session); 
sending a second request to a terminating cellular communication device to initiate the voice communication session (the LTE-RAN sends the SIP invite to the MT UE, where the MT UE respond and accept the invite for the VoLTE call, paragraph [0075]; the second request is the SIP invite message transmitted from the LTE-RAN to initiate voice communication session); 
in response to receiving the first request, attempting to prepare wireless communication resources of a first communication network for a dedicated bearer with the originating cellular communication device, wherein the first communication network is of a given network the eNB performs resource check to determine whether there are sufficient resources to provide the dedicated bearer after forwarding the SIP 200 OK to the MO UE, where the SIP invite is to initiate VoLTE call, paragraph [0075]; LTE is a specific network generation); 
detecting a failure of preparing the wireless communication resources of the first communication network (the eNB determines that there are insufficient resources to provide the dedicated bearer, paragraphs [0075], [0076]); and 
in response to detecting the failure of preparing the wireless communication resources of the first communication network, initiating a handover of the voice communication session to a second circuit-switched communication network, wherein the second communication network is of a legacy network generation that is older than the given network generation (the eNB forwards the event measurement report to the LTE-RAN, which then forwards the report to the core network to cause a connection change such that the MO UE is changed to a circuit switched connectivity by sending a connection update to the legacy RAN, paragraphs [0075], [0076]; legacy RAN includes those networks that are generally labeled as 2G and/or 3G networks that include circuit switched voice calls and packet switched data operations, paragraph [0021]).

Regarding claim 14, Sharma discloses the system of claim 13, wherein: 
the first communication network is a 4th-Generation (4G) or later packet-switched communication network (the eNB performs resource check to determine whether there are sufficient resources to provide the dedicated bearer after forwarding the SIP 200 OK to the MO UE, where the SIP invite is to initiate VoLTE call, paragraph [0075]; LTE is a 4th generation packet-switched communication network); 
the second communication network is a 3rd-Generation (3G) or earlier circuit-switched communication network (legacy RAN includes those networks that are generally labeled as 2G and/or 3G networks that include circuit switched voice calls and packet switched data operations, paragraph [0021]); and 
initiating the handover comprises initiating a Single Radio Voice Call Continuity (SRVCC) handover to the circuit-switched communication network (the eNB forwards the event measurement report to the LTE-RAN, which then forwards the report to the core network to cause a connection change such that the MO UE is changed to a circuit switched connectivity by sending a connection update to the legacy RAN, where the MO UE creates an SRVCC connection for a circuit switched call, paragraphs [0075], [0076]).

Regarding claim 16, Sharma discloses the system of claim 13, wherein detecting the failure of preparing the wireless communication resources of the first communication network comprises failing to receive a response from a radio access network base station of the first communication network (the eNB performs a resource check to determine that there are insufficient resources to provide the dedicated bearer, and the eNB transmits a SIP 503 to the MO UE, paragraph [0075]; SIP 503 is response code for service unavailable, and the message is the response sent from the eNB (i.e. RAN BS)).

Regarding claim 17, Sharma discloses the system of claim 13, wherein detecting the failure of preparing the wireless communication resources of the first communication network the eNB performs a resource check to determine that there are insufficient resources to provide the dedicated bearer, paragraph [0075]; the eNB (i.e. RAN BS) has insufficient resources (i.e. limited resource)).

Regarding claim 18, Sharma discloses the system of claim 13, wherein the first communication network comprises a Long-Term Evolution (LTE) network (the eNB forwards the SIP invite to the LTE-RAN, paragraph [0075]).

Regarding claim 19, Sharma discloses the system of claim 13, wherein initiating the handover is performed by an eNodeB associated with the first communication network (the eNB forwards the event measurement report to the LTE-RAN, which then forwards the report to the core network to cause a connection change such that the MO UE is changed to a circuit switched connectivity by sending a connection update to the legacy RAN, where the MO UE creates an SRVCC connection for a circuit switched call, paragraphs [0075], [0076]).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al (US Patent Application Publication 2017/0094565), and further in view of Purkayastha et al (US Patent Application Publication 2021/0235334). Hereinafter Sharma and Purkayastha.

Regarding claim 15, Sharma discloses the system of claim 13, but does not explicitly disclose wherein: 
the first communication network comprises a 5th-Generation (5G) or later packet-switched communication network; 

initiating the handover comprises initiating a Evolved Packet System Fallback (EPSFB).
Purkayastha discloses the source NG-RAN (5G/NR core (5GC) network (e.g., accessed via a next generation radio access network) node provides handover required message to the AMF, where the handover required message includes information associated with performing an inter-system handover such as handover type (e.g. 5GStoEPS), and the handover is indicated to be associated with a evolved packet system (EPS) fallback of an IMS voice call, where the AMF provides forward relocation request to the MME, and the MME provides the handover request to the target MeNB (paragraphs [0142] – [0145]). The source NG-RAN is in 5G, and the handover is to access evolved packet core (EPC) which is 4G.
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Sharma and Purkayastha before him or her, to incorporate the next generation radio access network performing handover to the LTE core network as taught by Purkayastha, to improve the eNB to perform handover to legacy network of Sharma for the motivation of improving network performance, throughput, and reliability with an inter-system handover (paragraph [0135] of Purkayastha).

Regarding claim 20, Sharma discloses the system of claim 13, but does not explicitly disclose wherein initiating the handover is performed by a Mobility Management Entity (MME) of the first communication network.
Purkayastha discloses the source NG-RAN (5G/NR core (5GC) network (e.g., accessed via a next generation radio access network) node provides handover required message to the AMF, where the handover required message includes information associated with performing an inter-system handover such as handover type (e.g. 5GStoEPS), and the handover is indicated to be associated with a evolved packet system (EPS) fallback of an IMS voice call, where the AMF provides forward relocation request to the MME, and the MME provides the handover request to the target MeNB (paragraphs [0142] – [0145]). The source NG-RAN is in 5G, and the handover is to access evolved packet core (EPC) which is 4G.
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Sharma and Purkayastha before him or her, to incorporate the next generation radio access network performing handover to the LTE core network as taught by Purkayastha, to improve the eNB to perform handover to legacy network of Sharma for the motivation of improving network performance, throughput, and reliability with an inter-system handover (paragraph [0135] of Purkayastha).

Response to Arguments
Applicant's arguments, see pages 7 – 10, filed November 9, 2021, with respect to claims 1 – 20 have been fully considered but they are not persuasive. Applicants argue that A) SHARMA does not explicitly disclose “in response to detecting the failure of preparing the second wireless communication resources of the packet-switched communication network, initiating a handover of the voice communication session to a circuit-switched communication network” in Claim 1, 7, and 13.

In response to A), the examiner respectfully disagrees. SHARMA teaches “detecting the failure of preparing the second wireless communication resources of the packet-switched communication network” as the eNB performs a resource check to determine that there are insufficient resources to provide the dedicated bearer (paragraph [0075]), and “in response to detecting the failure of preparing the second wireless communication resources of the packet-switched communication network, initiating a handover of the voice communication session to a circuit-switched communication network” as the eNB forwards the event measurement report to the LTE-RAN, which then forwards the report to the core network to cause a connection change such that the MO UE is changed to a circuit switched connectivity by sending a connection update to the legacy RAN (paragraphs [0075], [0076]). The eNB determines if there are sufficient resources to perform the VoLTE call during the setup process, and the eNB proceeds to initiate a connection change (i.e. a handover process) from the LTE-RAN (i.e. packet-switched network) to legacy RAN (i.e. circuit-switched network). As such, the setup process of the voice communication session is handed over from a packet-switched network to a circuit-switched network. Furthermore, it appears that applicant's arguments that the reference fails to show certain features of applicant’s invention, specifically, the handover of a voice communication session will not experience a dropped call. It appears applicants are implying “the voice communication session” has been established, and the handover is initiated upon failure to prepare a second wireless communication resources while the voice communication session is still connected. However, the Examiner would like to note that the features upon which applicant relies are not recited in the rejected claims as the current claim limitations are directed to establishing voice communication session during the setup process, and performing a In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
WONG et al – determining whether a voice session between a UE and an IMS is initiated by a web RTC IMS client or a regular IMS client of the UE, indicating to a serving eNB that the SRVCC handover is not applicable in response to the voice session initiated via the web RTC IMS client, and indicating to the serving eNB that the SRVCC 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI J CHANG whose telephone number is (571)270-5448. The examiner can normally be reached Monday - Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571)272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/KHALED M KASSIM/Primary Examiner, Art Unit 2468